DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 10/24/2022 is acknowledged.  The traversal is on the ground(s) that the inventions are so interrelated that prior art relating to either invention will necessarily pertain to the other and no undue burden on the Examiner exists.  This is not found persuasive because, as stated in the Restriction Requirement dated 10/20/2022, the product form can be made through another and materially different process such that the field of search of the product will drastically exceed that of the method. This is further shown by the different classifications for each invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the ePTFE tape" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected as dependent from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin (US5730817) in view of Matlack (US20180131124).

In reference to claim 1:
Feygin discloses a process, laminated object manufacturing (LOM), to form an integral three dimensional (3D) article from a plurality of sheet material layers (Abstract, Fig. 1) comprising:
a. providing
i. a base sheet material at least partially coated with an adhesive (col 1 ln 43-48, col 8 ln 13-26; Fig. 1); and
ii. an additional sheet material at least partially coated with an adhesive (col 1 ln 43-48, col 8 ln 13-26; Fig. 1);
b. laser cutting the base sheet material into a desired pattern (col 5 ln 30-48, col 11 ln 23-34; Figs. 1-2);
c. bonding the additional sheet material to the laser cut base ePTFE tape to form a multi-layered structure (col 5 ln 30-48, col 11 ln 23-34; Figs. 1-2);
d. laser cutting the bonded, additional sheet material in the multilayer structure into a desired pattern (col 5 ln 30-48, col 11 ln 23-34; Figs. 1-2);
e. bonding a further additional sheet material at least partially coated with an adhesive to the multilayered structure (col 2 ln 37-col 3 ln 10; the term “a plurality of layers” is interpreted as disclosing additional layers as required for a three-dimensional object);
f. laser cutting the further additional sheet material bonded to the multilayered structure  (col 5 ln 30-48, col 11 ln 23-34; Figs. 1-2);
g. repeating steps (e), (f) or a combination of (e) and (f) until a desired 3D article is formed having a plurality of sheet material layers  (col 2 ln 37-col 3 ln 10; the term “a plurality of layers” is interpreted as disclosing additional layers as required for a three-dimensional object).
Feygin does not disclose that the sheet material is an expanded polytetrafluoroethylene (ePTFE) membrane. However, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07). As applied to the instant application, Matlack teaches a method for layered object manufacturing of thin layers, e.g. sheets, of polymer (para 0043). Matlack further teaches the use expanded polytetrafluoroethylene (ePTFE) as the print material (paras 0046-0049; claims 8 and 9). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select ePTFE as the material for the LOM method of Feygin because ePTFE is known as a suitable material for LOM.

In reference to claim 2:
In addition to the discussion of claim 1, above, Feygin further discloses wherein bonding steps (c) and (e) comprise heating, pressing, or a combination thereof (col 8 ln 13-26).

In reference to claim 3:
In addition to the discussion of claim 2, above, Feygin further discloses wherein the heating comprises a heat treatment of a sufficient time and temperature to melt or cure the adhesive (col 8 ln 13-26).

In reference to claim 4:
In addition to the discussion of claim 1, above, Feygin further discloses wherein the sheet material, ePTFE membrane as modified by Matlack, at least partially coated with adhesive is supplied as a continuous sheet (col 1 ln 44-49, col 8 ln 13-26).

In reference to claim 5:
In addition to the discussion of claim 1, above, Feygin further discloses comprising an initial step of forming a 3D pattern used to determine the desired pattern for each laser cut the sheet material, ePTFE membrane as modified by Matlack, layer in the multilayered structure (col 5 ln 49-60).

In reference to claim 6:
In addition to the discussion of claim 1, above, Feygin further discloses wherein the adhesive is the same or different between the ePTFE layers (As stated above, the adhesives used must be the same or different so Feygin necessarily discloses at least one of the alternative options).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin and Matlack as applied to claim 1, above, and further in view of Au (3D-Printed Microfluidics).
In addition to the discussion of claim 1, above, modified Feygin does not teach wherein the ePTFE is at least partially coated with adhesive and the adhesive is patterned to form micro-fluidic channels within the multilayered structure. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02).As applied to the instant application, Au teaches the use of 3D printing to build microfluidic devices (pg 3863, abstract). Au further teaches that Laminated Object manufacturing has been used to produce microfluidic devices (pg 3871 col 1 last paragraph continuing on col 2)(further, as adhesive is used to bond the layers together in order to form a microfluidic channel the adhesive is “patterned” in order to not bond areas of the layer which form the microfluidic channels). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Feygin with the microfluidic patterning of Au because all of the claimed elements are known in the art and the combination yields predictable results, e.g. a microfluidic channel is formed using a process known for producing microfluidic channels.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feygin and Matlack as applied to claim 1, above, and further in view of Farzana (US20120048800).
In addition to the discussion of claim 1, above, modified Feygin does not teach wherein each ePTFE layer has a porosity greater than 50%. However, this is taught by Farzana. Farzana teaches a multi-layer composite membrane (abstract) comprising bonded layers of ePTFE (para 0018). Farzana further teaches that a porosity of about 1% to about 97% are typically desirable for application in which microporosity of the composite membrane material is desired (para 0017). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Feygin with the porosity of Farzana for application in which microporosity of the membrane material is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742